  Case 21-07580                 Doc 10           Filed 06/21/21 Entered 06/21/21 14:27:00                                   Desc Main
                                                   Document Page 1 of 1
                                IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                                           CHICAGO DIVISION

                                                                     )
     In re                                                           )     Chapter 13
     DAVID WYMAN,                                                    )
      Debtor(s)                                                      )     Case No. 21-07580
                                                                     )
                                                                     )      BANKRUPTCY JUDGE
                                                                     )     DONALD R CASSLING




                             REQUEST OF PRA RECEIVABLES MANAGEMENT, LLC
                        FOR SERVICE OF NOTICES PURSUANT TO FED. R. BANKR. P. 2002(g)
  PLEASE TAKE NOTICE that PRA Receivables Management, LLC, as authorized agent for Synchrony
Bank (Lowes® ConsumerCreditCard - Last four digits of account: 8644 ), a creditor in the above-captioned chapter 13 case,

requests, pursuant to Rules 2002 and 9007 of the Federal Rules of Bankruptcy Procedure (the Bankruptcy Rules)

and sections 102(1), 342 and 1109(b) of title 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (as amended,

the Bankruptcy Code), that all notices given or required to be given and all papers served or required to be served

in this case be also given to and served, whether electronically or otherwise, on:


                 Synchrony Bank
                 c/o PRA Receivables Management, LLC
                 PO Box 41021
                 Norfolk, VA 23541
                 Telephone: (877)885-5919
                 Facsimile: (757) 351-3257
                 E-mail: Claims_RMSC@PRAGroup.com


     Dated: Norfolk, Virginia
     June 21, 2021
                                                                         By:/s/ Valerie Smith
                                                                         Valerie Smith
                                                                         c/o PRA Receivables Management, LLC
                                                                         Senior Manager
                                                                         PO Box 41021
                                                                         Norfolk, VA 23541
                                                                         (877)885-5919




     Assignee Creditor: Lowes® ConsumerCreditCard - Last four digits of account: 8644
